Exhibit 10.6

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), dated March 13, 2006 and
effective as of December 7, 2006, is between CREDENCE SYSTEMS CORPORATION (the
“Company”) and LAVI LEV (“Executive”).

I. POSITION AND RESPONSIBILITIES

A. Position. The Company shall employ Executive to render services to the
Company in the position of President and Chief Executive Officer (“CEO”),
reporting to the Company’s Board of Directors (the “Board”). Executive shall
perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Executive by the Company and/or its Board.
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company’s sole discretion.

B. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company. The following shall be understood not to interfere
with Executive’s duties and responsibilities hereunder: (i) Executive’s
management of his personal finances, (ii) Executive’s participation in
charitable organizations; and (iii) Executive’s participation as a member of the
Board of Directors or similar body of the companies listed on Schedule I to this
Agreement (as amended by mutual agreement of the parties from time to time) and
their respective affiliates, provided that Executive shall not serve as an
operating officer of any such company.

C. No Conflict. Executive represents and warrants that his execution of this
Agreement, his employment with the Company, and the performance of his proposed
duties under this Agreement shall not violate any obligations he may have to any
other employer, person or entity, including any obligations with respect to
proprietary or confidential information of any other person or entity.

II. COMPENSATION AND BENEFITS

A. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an annual base salary of Five Hundred
Thousand Dollars (“Base Salary”). The Base Salary shall be paid in accordance
with the Company’s regularly established payroll practice. Executive’s Base
Salary will be reviewed on an annual basis by the Compensation Committee of the
Board (the “Compensation Committee”) and may be adjusted in the sole discretion
of the Compensation Committee.

B. Bonus. Executive shall be eligible for an annual target incentive bonus equal
to One Hundred Percent (100%) of his then-current Base Salary (“Target Bonus”)
under the Company’s management incentive bonus plan, based on Executive’s
achievement of performance objectives determined by the Company.



--------------------------------------------------------------------------------

C. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

D. Expenses. The Company shall reimburse Executive for reasonable business
expenses (including travel and entertainment expenses) incurred in the
performance of Executive’s duties hereunder in accordance with the Company’s
expense reimbursement guidelines.

E. Stock Options. Executive will be granted a non-qualified option to purchase
1,000,000 shares of the Company’s Common Stock (the “Option Shares”), subject to
the terms of the Company’s Stock Option Agreement (the “Stock Option Agreement”)
and the Company’s 2005 Stock Incentive Plan (the “Stock Incentive Plan”). The
Option Shares shall vest according to the following schedule, subject to
Executive’s continued service to the Company: (i) 25% of the Option Shares shall
vest on the first anniversary of the date of grant, and (ii) the remaining 75%
of the Option Shares shall vest in twelve equal and successive quarterly
installments upon the Executive’s completion of each additional three (3) month
period of service thereafter. The date of grant and the exercise price per share
of the Option Shares shall be determined by the Board.

F. Restricted Stock. Executive will be granted 200,000 restricted shares of the
Company’s Common Stock (the “Restricted Shares”), subject to the terms of the
Company’s Restricted Stock Agreement (the “Restricted Stock Agreement”) and the
Company’s Stock Incentive Plan. The Restricted Shares shall vest according to
the following schedule, subject to Executive’s continued service to the Company:
25% of the Restricted Shares shall vest on the first anniversary of the date of
grant, and an additional 25% of the Restricted Shares shall vest on each
anniversary thereafter for the next three years. The date of grant and the
exercise or purchase price per share of the Restricted Shares shall be
determined by the Board.

III. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

A. At-Will Termination by Company. Executive’s employment with the Company shall
be “at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease, except as otherwise
provided herein.

B. Separation Benefits. Except in situations where the employment of Executive
is terminated For Cause (as defined in Section IV below), in the event that the
Company terminates Executive’s employment at any time, Executive will be
eligible to receive the following benefits (collectively, “Separation
Benefits”):

1. an amount equal to eighteen (18) months’ pay at Executive’s then-current Base
Salary, payable in equal monthly installments over the eighteen (18) month
period following the date of such termination (“Salary Continuation Period”);

 

2



--------------------------------------------------------------------------------

2. accelerated vesting of Executive’s outstanding and unvested stock options
and/or restricted stock such that said stock options and/or restricted stock
shall be vested as of the date Executive’s employment terminates to the same
extent as if he were continuously employed through the end of the Salary
Continuation Period; provided that notwithstanding the terms of the relevant
notice of stock option award or notice of restricted stock award (each an
“Award”), such vesting shall be calculated as if such stock options and
restricted stock vested in equal amounts on a monthly basis commencing on the
initial grant date and ending on the final vesting date under the relevant
Award;

3. if Executive elects to continue medical coverage for himself or his
dependents then covered by the Company’s medical plans under the Consolidated
Omnibus Reconciliation Act (“COBRA”), the Company shall pay the premiums for
Executive’s COBRA coverage until the earlier of (a) the end of the Salary
Continuation Period or (b) the date Executive becomes covered under another
employer’s health plan; and

4. continued payment of the premiums required to maintain Executive’s coverage
under his Company-provided life insurance policy during the Salary Continuation
Period.

Notwithstanding the foregoing, if Executive begins other employment during the
Salary Continuation Period, Executive shall receive an accelerated lump-sum
payment of the remaining payments for the Salary Continuation Period, in lieu of
salary continuation. Executive shall not be eligible to participate in the
Company’s deferred compensation, 401K, or employee stock purchase plans during
the Salary Continuation Period.

Executive’s eligibility for the foregoing Separation Benefits is conditioned on
(a) Executive remaining available during the Salary Continuation Period to
consult with the Company regarding matters for which he previously had
responsibility as a Company executive; (b) Executive having first signed a
release agreement in the form attached as Exhibit A, and (c) Executive’s
agreement not to compete with the Company, or its successors or assigns, during
the Salary Continuation Period. If Executive engages in any business activity
competitive with the Company or its successors or assigns during the Salary
Continuation Period, all Separation Benefits immediately shall cease.

Notwithstanding any other provision of this Agreement to the contrary, the
Company, in its sole discretion and without the Executive’s consent, may amend
or modify this Agreement in any manner to provide for the application and
effects of Section 409A of the Internal Revenue Code (the “Code”) (relating to
deferred compensation arrangements) and any related regulatory or administrative
guidance issued by the Internal Revenue Service. The Company shall have the
authority to delay the payment of any benefits described under this Agreement to
the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies) and in such event, any such
payments to which the Executive would otherwise be entitled during the six
(6) month period immediately following the Executive’s separation from service
will be paid on the first business day following the expiration of such six
(6) month period.

 

3



--------------------------------------------------------------------------------

IV. OTHER TERMINATIONS BY COMPANY

A. Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive is convicted of or pleads no contest to a crime involving
dishonesty, breach of trust, or intentional physical harm to any person;
(ii) Executive willfully engages in conduct that is in bad faith and materially
injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement; (iii) Executive commits a material breach
of this Agreement, which breach is not cured within twenty days after written
notice to Executive from the Company; (iv) Executive willfully refuses to
implement or follow a lawful policy or directive of the Company, which refusal
has a material adverse effect on the Company and which refusal is not cured
within twenty days after written notice to Executive from the Company; or
(v) Executive engages in misfeasance or malfeasance demonstrated by a pattern of
failure to perform job duties diligently and professionally and Executive has
been notified of such pattern and has not remedied such failure within thirty
(30) days after receipt of such notice. The Company may terminate Executive’s
employment For Cause at any time, without any advance notice except as specified
above. The Company shall pay to Executive all compensation to which Executive is
entitled up through the date of termination, subject to any other rights or
remedies of the Company under law; and thereafter all obligations of the Company
under this Agreement shall cease.

B. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing and the Separation Benefits
described in Section III(B) above, subject to the terms and conditions set forth
therein. Thereafter all obligations of the Company under this Agreement shall
cease. Nothing in this Section shall affect any entitlement of Executive’s heirs
or devisees to the benefits of any life insurance plan or other applicable
benefits.

C. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period, then, to the extent permitted by law, the Company may terminate
Executive’s employment. The Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination, and the
Separation Benefits described in Section III(B) above, subject to the terms and
conditions set forth therein. Thereafter all obligations of the Company under
this Agreement shall cease. Nothing in this Section shall affect Executive’s
rights under any disability plan in which Executive is a participant.

 

4



--------------------------------------------------------------------------------

V. CHANGE OF CONTROL

A. “Change of Control.” For purposes of this Agreement, “Change of Control”
shall mean a change in ownership or control of the Company effected through a
merger, consolidation or acquisition by any person or related group of persons
(other than an acquisition by the Company or by a Company-sponsored employee
benefit plan or by a person or persons that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934) of securities possessing more than fifty percent of the total combined
voting power of the outstanding securities of the Company.

B. Termination Following a Change of Control. If the Executive is still employed
as the Company’s CEO at the time of a Change of Control and the Company
terminates Executive’s employment in the absence of Cause and within twelve
(12) months following a Change of Control, Executive will be eligible to receive
the following Separation Benefits, subject to the same conditions set forth in
Section III(B) above:

1. an amount equal to (a) twelve (12) months’ pay at Executive’s then-current
Base Salary, plus (b) One Hundred Percent (100%) of Executive’s annual Target
Bonus, payable in equal monthly installments over the twelve (12) month period
following the date of such termination (“Salary Continuation Period”);

2. accelerated vesting as to 100% of Executive’s outstanding and unvested stock
options and/or restricted stock such that all such stock options and/or
restricted stock shall be fully vested as of the date Executive’s employment
terminates;

3. if Executive elects to continue medical coverage for himself or his
dependents then covered by the Company’s medical plans under the Consolidated
Omnibus Reconciliation Act (“COBRA”), the Company shall pay the premiums for
Executive’s COBRA coverage until the earlier of (a) the end of the Salary
Continuation Period or (b) the date Executive becomes covered under another
employer’s health plan; and

4. continued payment of the premiums required to maintain Executive’s coverage
under his Company-provided life insurance policy during the Salary Continuation
Period.

C. Termination Without Cause Prior to a Change in Control. If Executive’s
employment is terminated by the Company without Cause and a Change in Control
occurs within six months following such termination, the Company shall pay to
Executive upon the occurrence of such Change in Control (i) an amount equal to
the difference between One Hundred Percent (100%) of Executive’s Annual Target
Bonus in effect at the time of such termination and six (6) months’ pay at the
Base Salary in effect at the time of such termination plus (ii) an amount equal
to the difference between (x) the aggregate exercise price of all of Executive’s
stock options that expired unexercised (whether vested or unvested) from and
after the date of Executive’s termination and (y) the value (based upon the
price of such securities in the Change of Control transaction or, if the Change
of Control is implemented through a series of transactions, the highest price in
such series of transactions) of (A) the securities for which such unexercised
options could have been exercised and (B) any shares of restricted stock that
were forfeited by Executive to the Company from and after the date of
termination of Executive’s employment.

 

5



--------------------------------------------------------------------------------

VI. TERMINATION BY EXECUTIVE

A. At-Will Termination By Executive. Executive may terminate his employment with
the Company at any time for any reason or no reason at all, upon four (4) weeks’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the four (4) week notice period. Thereafter all obligations of the
Company shall cease.

B. Termination by Executive for Good Reason. Notwithstanding anything else in
this Agreement, if Executive terminates his employment with the Company for Good
Reason (as defined below), the following shall apply:

1. Executive shall give two weeks’ advance written notice of such termination,
which notice shall specify the reason for termination;

2. Company shall pay to Executive all compensation to which Executive is
entitled through the date of termination, and the Separation Benefits described
in items (1)-(4) of Section III(B) above, provided that (i) the amount payable
under item (1) of such Section shall be paid in a single lump sum upon
termination and (ii) Executive shall not be subject to the restrictions set
forth in the penultimate paragraph of such Section; provided, however, that if
the Company engages in such conduct giving rise to a termination by Executive
for Good Reason within twelve (12) months following a Change of Control.
Executive shall be entitled to the Separation Benefits described in items
(1)-(4) of Section V(B) above.

“Good Reason” shall mean any of the following: (1) a breach by Company of its
obligations to Executive arising in connection with this Agreement, which breach
is not cured within twenty days after written notice to the Company from
Executive; or (2) if Company relocates, without Executive’s consent, the
principal place of Executive’s duties to a place more than 40 miles from
Saratoga, California; or (3) if Company substantially, materially, and without
Executive’s consent reduces Executive’s title or job responsibilities, reduces
the benefits available to Executive or reduces Executive’s salary, except for
general, across-the-board reductions in benefits by the Company affecting all
employees equally and not disproportionately affecting Executive.

VII. TERMINATION OBLIGATIONS

A. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

6



--------------------------------------------------------------------------------

B. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

VIII. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

A. Proprietary Information Agreement. Executive acknowledges that he has signed
and remains bound by the terms of the Company’s Proprietary Information and
Inventions Agreement, which is attached as Exhibit B (“Proprietary Information
Agreement”), provided that in the event of any inconsistency between the terms
of the Proprietary Information Agreement and this Agreement, the terms of this
Agreement shall control.

B. Non-Solicitation. Executive acknowledges that because of Executive’s position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive’s employment and for one
year thereafter, in addition to Executive’s other obligations hereunder or under
the Proprietary Information Agreement, Executive shall not, for Executive or any
third party, directly or indirectly (a) divert or attempt to divert from the
Company any business of any kind, including without limitation the solicitation
of or interference with any of its customers, clients, members, business
partners or suppliers, or (b) solicit or otherwise induce any person employed by
the Company to terminate his employment.

C. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

IX. ARBITRATION

Executive agrees to sign and be bound by the terms of the Company’s Arbitration
Agreement, which is attached as Exhibit C, provided that in the event of any
inconsistency between the terms of the Arbitration Agreement and this Agreement,
the terms of this Agreement shall control.

 

7



--------------------------------------------------------------------------------

X. AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

XI. ASSIGNMENT; BINDING EFFECT

A. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company solely in connection with a
consolidation, merger or sale of the Company or a sale of substantially all of
the assets of the Company; and nothing in this Agreement shall prevent the
consolidation, merger or sale of the Company or a sale of any or all or
substantially all of its assets.

B. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

XII. NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

Company’s Notice Address:

Credence Systems Corporation

1421 California Circle

Milpitas, CA 95035

Executive’s Notice Address:

As such address appears in the Human Resources records of the Company

 

8



--------------------------------------------------------------------------------

XIII. SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

XIV. TAXES

All amounts paid under this Agreement (including without limitation Base Salary,
Bonus, or Separation Benefits) shall be paid less all applicable state and
federal tax withholdings and any other withholdings required by any applicable
jurisdiction.

XV. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

XVI. INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

XVII. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Each party hereto agrees that any and all of its obligations under this
agreement, including but not limited to obligations under Exhibits B and C,
shall survive the termination of employment and the termination of this
Agreement.

XVIII. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

XIX. AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

9



--------------------------------------------------------------------------------

XX. ENTIRE AGREEMENT

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
Agreement attached as Exhibit B, the Arbitration Agreement attached as Exhibit
C, and the Stock Plan, Stock Option Agreement and the Restricted Stock Agreement
of the Company and any Awards thereunder). To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control. Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

XXI. EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

CREDENCE SYSTEMS CORPORATION

   LAVI LEV By:  

/s/ David House

  

/s/ Lavi Lev

  David House      Executive Chairman of the Board     

March 13, 2007

Date

  

March 13, 2007

Date

 

10



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF BOARD POSITIONS

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

 



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION AGREEMENT